Citation Nr: 0113361	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Eligibility for vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1993.

This matter came before the Board of Veterans' Appeals on 
appeal from a May 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 1999 the veteran appeared at a hearing before 
the Chief, Vocational Rehabilitation and Counseling Service 
(VR&C) in the RO.  A transcript of that hearing has been 
associated with the VR&C folder.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post traumatic stress disorder (PTSD) which is 30 percent 
disabling; facial scars on the left with involuntary 
twitching which was 30 percent disabling; status post corneal 
laceration and detached retina of the left eye with best 
corrected visual acuity of 20/20 and 20/60 which is 10 
percent disabling; degenerative arthritis of the back which 
is 10 percent disabling; tendinitis of the right Achilles 
tendon which is 10 percent disabling; and residuals of a 
fracture of the left wrist which is zero percent disabling.  

2.  The veteran has a GED and has a Bachelor's degree in 
Management.  

3.  The veteran has owned and managed a catfish farm since 
1994.  

4.  In May 1999, based upon the veteran's medical and 
vocational history as well as the results of vocational 
testing, a VA counseling psychologist concluded that the 
veteran did not have an employment handicap due to his 
service-connected disabilities.  

5.  It is not shown by the evidence of record that the 
veteran's service-connected disabilities have prevented him 
from preparing for, obtaining, or retaining suitable 
employment in his chosen field of catfish farming.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 
3102 (West 1991 and Supp. 2000); 38 C.F.R. §§ 21.40, 21.51, 
21.52 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to vocational 
rehabilitation benefits.

Factual Background

In January 1994, service connection was established for 
facial scars on the left side and a 10 percent evaluation was 
assigned.  Service connection was also established for status 
post corneal laceration and detached retina of the left eye 
with best corrected visual acuity of 20/20 and 20/60 and a 10 
percent evaluation was assigned.  

In a June 1994 rating decision, service connection was 
assigned for tendinitis of the right Achilles tendon and a 
zero percent rating was assigned.  Service connection was 
also established for residuals of a fracture of the left 
wrist and a zero percent evaluation was assigned.  

In a May 1996 Board decision, the Board granted service 
connection for degenerative arthritis of the veteran's back.  
A June 1997 rating decision implemented the Board decision 
and assigned a 10 percent evaluation to the back disability.  

A September 1997 VA examination report indicates that the 
veteran had complaints of back problems.  The veteran stated 
that he had constant in the lower lumbar/upper sacral area.  
X-ray examination of the lumbosacral spine was within normal 
limits. 

A September 1997 VA psychiatric examination report indicates 
that the veteran had complaints of depression and that he did 
not want to be around people.  He reported having suicidal 
ideation.  The veteran reported that he self-medicating with 
alcohol but he could not longer tolerate alcohol.  The 
veteran indicated that he worked hard to avoid thinking of 
the events in Vietnam.  Intrusive memories, depression and 
nightmares were triggered by seeing anything related to 
Vietnam.  He sometimes had startle response and nightsweats.  
The veteran reported that he had been running a catfish farm 
since he retired from service.  He stated that he worked 
almost around the clock during the busy season.  He avoided 
sleeping.  The veteran stated that he was irritable with 
people and he was afraid he was going to run off his one 
excellent employee.  The veteran indicated that he avoided 
contact with that man to keep from behaving irritably with 
him.  The veteran reported that he was close with his wife 
but none one else would tolerate him.  He had some friends he 
saw occasionally.  Mental status examination revealed that 
the veteran was neatly groomed and oriented.  He was very 
confrontative.  The veteran expressed a great deal of anger 
at the government and authority.  There was no evidence of a 
psychosis, delusions, or hallucinations.  The veteran 
reported recurrent suicidal ideation.  The examiner indicated 
that although the symptoms have been obscured by many years 
of alcohol abuse, it seemed that the veteran had PTSD.  The 
Axis I diagnosis was PTSD and alcohol dependence.  The global 
assessment of functioning (GAF) score was 55 with moderate 
symptoms and moderate difficulty in social and occupational 
functioning.   

An October 1997 VA psychological examination report indicates 
that the psychologist concluded after the clinical interview 
and psychological testing, that the veteran had PTSD.  The 
veteran's PTSD symptoms included guilt, intrusive memories, 
flashbacks, nightmares, sleep difficulty, irritability, 
depression and thoughts of harming himself.  The veteran 
tried to keep occupied and to himself to avoid being 
confrontative.  The veteran reported working at his catfish 
farm seven days a week; he had one person who helped him at 
the farm.  The veteran was in charge of the overall 
operation, including ordering food, repairing equipment, and 
arranging for crews to seine orders.  The psychologist 
indicated that while there were probably times when the 
veteran's symptoms were mild, overall, the veteran was 
moderately impaired by the PTSD.  The GAF score was 50 to 60.  

In an April 1998 Board decision, service connection for PTSD 
was granted.  A 30 percent evaluation was assigned to the 
left sided facial scarring with involuntary twitching.  

An August 1998 rating decision implemented the April 1998 
Board decision.  The RO assigned a 30 percent evaluation to 
the PTSD.  

In December 1998, the veteran applied for vocational 
rehabilitation benefits.  

In a January 1999 personal information record, the veteran 
reported that he was interested in the availability and type 
of farm programs and the use of personal computers.  The 
veteran reported that he had 16 or more years of education.  
He attended the University of M. from 1976 to 1979 and he had 
engineer and infantry training in the U.S. Army.  The veteran 
reported that he was employed with the U.S. Army as an 
infantryman and a combat engineer from 1968 to 1993; he 
retired in 1993.  He was employed with a tire company in 1993 
and the reason for leaving that position was because he was 
unable to get along with people.  The veteran estimated that 
he could reasonably lift or carry 100 pounds occasionally and 
60 pounds frequently.  He estimated that he could reasonably 
stand or sit for two hours.  The veteran reported that his 
service-connected disability limited him in finding or 
holding a job because he had severe problems being around 
people. 

A February 1999 vocational rehabilitation evaluation report 
indicates that veteran wanted to attend M.S.U. to study 
catfish farming; he owned lakes for catfish farming.  
Regarding behavioral observations, the evaluation report 
indicates that the veteran arrived on time and he was dressed 
in working clothes.  He made it obvious that he did not want 
to be at the assessment.  The evaluator indicated that he had 
discussed procedures with the veteran on the phone earlier 
that week and the veteran stated it would only take fifteen 
minutes to know all about him.  The evaluator informed the 
veteran of the purpose of the assessment on the phone and at 
the evaluation.  The veteran stated that the assessment had 
nothing to do with raising catfish.  Also, he complained 
about equipment not working right and not being able to 
complete tasks his way.  It was noted that the veteran left 
before the evaluation was finished; he left when there was 
approximately one and a half hours to finish.  The veteran 
phoned the evaluator later and stated that he could not stay 
closed up in a room without windows.  The veteran also 
mentioned being in debt trying to be successful at catfish 
farming.  

Regarding the veteran's transferable skills, the evaluator 
started that the veteran appeared to be a hard worker and 
admitted he had a severe problem being around people.  The 
evaluator indicated that catfish farming would probably be a 
good occupation for the veteran since it allowed him to be 
outside and not around many people.

Regarding the veteran's functional capacities, the evaluator 
indicated that the veteran's reasoning and math level was 
approximate college level 3+.  The veteran had a high amount 
of aptitude in form perception and manual dexterity; above 
average aptitude in finger dexterity and color 
discrimination; and average amount of aptitude in spatial.  
The evaluator indicated that the veteran did not interact 
appropriately with others (argumentative, likes to do things 
his way and quickly).  The evaluator noted that the veteran 
had a below average aptitude in eye/hand/foot coordination 
and low amount of aptitude in verbal, numerical, and motor 
coordination.

Regarding the veteran's vocational exploration, the evaluator 
indicated that the veteran wanted to continue raising catfish 
and attend M.S.U. to get a degree in this area.  He appeared 
to be a hard worker and may be successful since he owned land 
with lakes.  The evaluator indicated that the veteran did 
well in reasoning and math which would be helpful in 
business.  The evaluator noted that this opportunity would 
allow him to work primarily on his own which was recommended.

A May 1999 counseling record-narrative report indicates that 
the Vocational Rehabilitation and Counseling Service (VR&C) 
counseling psychologist certified that the veteran had 
received the evaluation service to determine his entitlement 
and feasibility for vocational rehabilitation.  The 
counseling psychologist certified that the veteran had an 
impairment in employability and that the veteran's service-
connected disabilities materially contributed to this 
impairment of employability.  The counseling psychologist 
certified that the veteran had overcome the effects of the 
impairment of employability and he did not have an employment 
handicap.  

The report indicates that the veteran reported for counseling 
in pursuit of his claim for chapter 31 benefits.  It was 
noted that service connection was in effect for PTSD which 
was 30 percent disabling, facial scars which were 30 percent 
disabling, status post corneal laceration of the left eye 
with best corrected vision of 20/20 and 20/60 which was 10 
percent disabling, degenerative arthritis of the back which 
was 10 percent disabling, tendinitis of the right Achilles 
tendon which was 10 percent disabling, and residuals of a 
fracture of the left wrist which was zero percent disabling.  
The report indicates that the veteran had a combined rating 
of 60 percent and he had an eligibility termination date of 
February 19, 2006, with 42 months of entitlement remaining 
under chapter 31.  It was noted that the veteran also had 
39.45 months of chapter 34 entitlement remaining.  

The veteran reported obtaining his GED in the Army and he 
completed three degrees, including a Bachelor's degree from 
the University of M. in Management in 1979.  It was noted 
that the veteran was a warrant officer in service; he retired 
in September of 1993.  The veteran worked in combat 
engineering.  After retirement in 1993, he took a job as 
manager of a tire store for six months; he quit due to his 
difficulty getting along with people.  The veteran then began 
farming catfish and was currently involved in that operation 
with his brother.  The veteran reported that he had 28 
catfish ponds covering 280 acres of land, and he was in the 
process of expanding to 32 ponds in the near future.  His 
operation grossed approximately 2.3 million dollars of 
catfish sales yearly.  The veteran had been in this farming 
operation since 1994.  He reported that he owned eight 
tractors with aerators, had approximately $750,000.00 of 
annual feed expense, $70,000.00 of annual electrical expense, 
and $100,000.00 of annual labor expense.  The veteran stated 
that he was not making a profit yet.  

The report indicates that the veteran requested assistance in 
obtaining additional training from a particular professor 
retired from M. State University and presently running a 
consulting company.  The veteran believed this professor 
could instruct him in some of the new technologies of raising 
catfish.  He wanted the VR&C to assist him in this effort 
under chapter 31 provisions. 

Regarding the veteran's disabilities, the report indicates 
that the veteran's arthritis made lifting, standing and 
walking difficult for him.  The veteran reported that his 
PTSD made it difficult for him to work with or supervise 
people.  It was noted that the veteran refused to ask for 
psychiatric treatment from the VA.  He indicated that he 
tended to avoid people except for a close circle of friends 
and family.  The counseling psychologist referred to an 
August 1998 rating decision which indicated that the veteran 
had a dysphoric and angry manner, was confrontative, 
expressed a great deal of anger at the government and 
authority, and had, in the past, ideation of suicide.  The 
counseling psychologist stated that at the evaluation, the 
veteran seemed suspicious of the process of this eligibility 
determination, and he was aggravated that his case could not 
be decided over the phone.  The counseling psychologist 
stated that the veteran's facial scars were rated for 
involuntary twitch, but that was not observed in the 
counseling session.  The psychologist noted that the 
veteran's complaints were that stress kept him from wanting 
to be around people and his general lack of strength from the 
degenerative arthritis of the spine.

Regarding assessment of the veteran's interests, aptitudes, 
and abilities, the counseling psychologist noted that the 
evaluation results indicated that the veteran's general 
educational development levels were college level 3+ in 
reasoning and math.  He had high levels of aptitude in form 
perception, manual dexterity, finger dexterity, and color 
discrimination.  He had average aptitude in spatial 
perception, and below average aptitude in verbal, numerical, 
and motor coordination.  It was noted that the veteran 
decided not to participate in some of the testing at the 
contract evaluation center.  He did not take the temperament 
assessment, the work attitude assessment, the vocational 
interest inventory, the learning style assessment, or the 
Range Achievement Test.  He also failed to bring the college 
transcripts with him as requested.  The counseling 
psychologist stated that VR&C was left with the veteran's 
statement that he completed a Bachelor of Science Degree in 
Management from the University of M. in 1979 and the fact 
that the veteran could not participate in the other tests at 
the evaluation center because he did not want to stay in the 
windowless room.  The counseling psychologist noted that the 
veteran continued for five years in the occupation of Catfish 
Farm Manager on a very large catfish farm operation and the 
veteran continued to operate that farm at the present time.  
It was noted that the veteran stated that the catfish farm 
was all he was interested in doing and that he did not want 
to even discuss any other vocational possibilities.  The 
counseling psychologist indicated that the veteran only 
wanted to consider further training to enhance his skills in 
the business he has been operating for the past five years.  
He was not willing to do further vocational exploration.

The counseling psychologist determined that the evaluation 
determinations were as follows: the veteran's limitations due 
to the PTSD were in the area of personal relations and 
interaction.  The veteran stated that he basically could not 
be around people except for a few friends and relatives.  The 
counseling psychologist indicated that the veteran became 
confrontal and angry in situations where he had to deal with 
people on a basis beyond the exchange of very basic 
communication and business transactions.  The psychologist 
stated that the veteran had been able to carry on his very 
large catfish business over the past five years.  The 
psychologist noted that the veteran was not willing to seek 
treatment of the PTSD and he insisted on continuing in the 
work he has been doing for the past five years, namely 
managing a large catfish operation.  The counseling 
psychologist indicated that the limitations due to the 
veteran's back disability included limitations in terms of 
lifting, stooping, bending, standing for long periods or 
walking for long periods due to the pain caused by his 
degenerative arthritis of the spine.  Under these 
circumstances, the counseling psychologist concluded the 
veteran had limitations caused by his service-connected 
disability that created an impairment to the veteran's 
employment.  

The counseling psychologist also concluded that the veteran 
did not have an employment handicap, because he had continued 
to successfully operate a very large catfish production 
enterprise for five years without obtaining treatment for the 
disability [PTSD] which the veteran believed caused his 
greatest limitation.  The counseling psychologist found that 
under these circumstances, the veteran had overcome his 
impairment to employment through his completion of a twenty-
five year military career in combat engineering, the 
completion of a Bachelor of Science Degree in Management, and 
successful operation of a catfish farm that was the only 
option for employment he was willing to consider.  The 
counseling psychologist found that the veteran did not have 
an employment handicap pursuant to 38 C.F.R. § 21.51. 

Based upon the veteran's own insistence and the five years of 
successful experience in the operation of the catfish farm, 
the counseling psychologist concluded that it was feasible 
for the veteran to continue his present employment.  The 
psychologist noted that the denial of chapter 31 eligibility 
was explained to the veteran and the psychologist informed 
him that VC&R would follow up with a denial letter and an 
explanation of his appeal rights.  

The counseling psychologist noted that they tried to assist 
the veteran in seeking treatment for his PTSD, but he 
insisted that he did not want to go to a VA hospital for any 
treatment.  The counseling psychologist also indicated that 
they tried to show the veteran that he could use his 
remaining chapter 34 benefits to further enhance and 
continually update his knowledge in the field of his choice, 
but the veteran did not want to take any classes with other 
people.  It was noted that the veteran chose to continue in 
his present job and to avoid the VA Medical Center for 
treatment permanently.

At a hearing before the RO in September 1999, the veteran 
stated that he no longer had a copy of his college 
transcripts, so he could not submit them to the RO.  [Hearing 
transcript, page 2].  The veteran indicated that his 
abilities were not assessed at the vocational rehabilitation 
assessment.  [page 4-5].  The veteran indicated that he has 
been in the catfish farming business since August 1994; he 
was in a business partnership with his brother and a 
financier.  [page 6].  The veteran indicated that he was 
computer illiterate and he needed computer expertise to 
assist him in managing the farm.  [page 7].  He stated that 
he used a computer to manage water quality.  [page 7].  The 
veteran indicated that he already had a computer in place 
which cost $137,000.  [page 8].  The veteran stated that he 
wanted to be trained to use a computer so that he could 
monitor the information in the ponds and put that information 
into a program. [page 8].  He stated that a private 
corporation was maintaining the computer system for the 
business.  [page 9].  The veteran indicated that he thought 
he could get somebody to train him how to use a computer.  
[page 20].  He indicated that he also needed specific skills 
in the science of water quality management.  [page 20-21].  
The veteran requested training in water quality for catfish 
ponds.  [page 21].  The veteran indicated that this training 
would enable to acquire skills that would make his operation 
more profitable.  [page 21].  He stated that he was not 
making a profit with his catfish farm.  [page 14]  He 
indicated that he was receiving treatment for his PTSD and he 
was on medication.  [page 14].  He stated that he did not 
have the option of considering another career right now 
because he had a tremendous amount of debt.  [page 14-15].  
The veteran indicated that he was trying very diligently to 
make the catfish farm a profitable enterprise.  [page 16].  
The veteran asserted that he had a serious employment 
handicap.  [page 18].  Submitted into the record were copies 
of portions of the veteran's income tax returns in support of 
his statement that his farm had lost money on a yearly basis.

Pertinent Law and Regulations

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. § 21.1 
(2000).

Applicable law and VA regulations provide that a person shall 
be entitled to a rehabilitation program under Chapter 31 if 
such person is a veteran who has a service connected 
disability rating at 20 percent or more which was incurred or 
aggravated in service on or after September 16, 1940 and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A) and (B) 
(West Supp. 2000); 38 C.F.R. § 21.40(b) (2000). 

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests. 38 U.S.C.A. § 
3101(1) (West Supp. 2000); 38 C.F.R. § 21.51(b) (2000).  
Impairment is defined as restrictions on employability caused 
by the veteran's service connected and nonservice connected 
disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1) (2000).

An employment handicap does not exist when any one of the 
following conditions is present:

(i)  The veteran's employability is not impaired; 
this includes veterans who are qualified for 
suitable employment, but do not obtain or retain 
such employment for reasons within their control;

(ii)  the veteran's employability is impaired, but 
his or her service- connected disability does not 
materially contribute to the impairment of 
employability; or

(iii)  the veteran has overcome the effects of the 
impairment or employability through employment in, 
or qualification for, employment in an occupation 
consistent with his or her pattern of abilities, 
aptitudes, and interests and is successfully 
maintaining such employment.  

38 C.F.R. § 21.51(f)(2) (2000). 

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent reevaluation, the veteran's history of 
participation in specific activities; or information 
developed by the VA through use of interest inventories.  
38 C.F.R. § 21.51 (c)(4) (2000).

The veteran's abilities to obtain or retain employment are 
not impaired if he or she has a history of current, stable, 
continuous employment.  38 C.F.R. § 21.51(e)(2) and (3) 
(2000).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 21.52(a) (2000).  A veteran 
who has been found to have an employment handicap shall be 
held to have a serious employment handicap if he or she has: 
(1) A neuropsychiatric service-connected disability rated at 
thirty percent or more disabling; or (2) Any other service-
connected disability rated at fifty percent or more 
disabling.  38 C.F.R. § 21.52(c) (2000). 

As a preliminary matter, the Board notes that amendments to 
the law enacted by Congress in 1996 re-established the 
requirement that a veteran's employment handicap must be as a 
result of a service-connected disability in order to receive 
VA vocational rehabilitation benefits.  See "The Veterans' 
Benefits Improvements Act of 1996," Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996).  By this legislation, Congress 
amended, inter alia, 38 U.S.C. § 3101(1) to define the term 
"employment handicap" as meaning an impairment resulting in 
"substantial part" from service-connected disability for 
purposes of entitlement to Chapter 31 benefits.

The amendments to Title 38 enacted by this legislation were 
made applicable only with respect to claims of eligibility or 
entitlement to services and assistance under Chapter 31 
received on or after the date of the enactment of the Act, or 
October 9, 1996. 

In 1995, prior to the enactment of Public Law 104-275, the 
United States Court of Appeals for Veterans Claims (the 
Court) found no statutory support for VA's regulations 
requiring a causal relationship between a veteran's service-
connected disability and the employment handicap.  See 
Davenport v. Brown, 7 Vet. App. 476 (1995).  In Davenport, 
the Court held that the requirement of 38 C.F.R. § 21.51(c) 
that a veteran's service-connected disability must 
"materially contribute to the veteran's employment handicap" 
was inconsistent with 38 U.S.C.A. §§ 3101(1) and 3102(1)(A) 
and therefore, invalid as in excess of statutory authority.  
The Court stated further, that to the extent that 38 C.F.R. § 
21.51(c)(2), (e), (f)(1)(ii) and (f)(2), included the 
"materially contribute" language and required a causal nexus 
between a veteran's service-connected disability and his/her 
employment handicap, those regulatory provisions were 
unlawful as well.  

However, inasmuch as the veteran's claim for Chapter 31 
benefits was filed in January 1999, or after the effective 
date of the enactment of Public Law 104-275, the Board is not 
bound by the Court's decision in Davenport.  Instead, the 
Board is bound to apply the aforementioned statutory changes 
to Title 38, United States Code, enacted by Public Law 104- 
275.  The legislative history of Public Law 104-275 makes 
clear that Congress amended the statutory provisions cited 
above specifically in response to the Court's decision in 
Davenport.  Thus, for all intents and purposes, the enactment 
of Public Law 104-275 effectively overturned the Court's 
decision in Davenport for Chapter 31 claims filed on or after 
October 9, 1996, as is the situation here. 

Analysis

Initial Matters

The Board also finds that the RO fulfilled its duty to assist 
the veteran pursuant to the VCAA.  The Board finds that the 
RO made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  The 
RO has taken reasonable efforts to secure all pertinent 
records identified by the veteran in this claim.  The veteran 
has been accorded the opportunity to present evidence and 
argument in support of the claim, including presenting his 
personal testimony at a hearing before the RO.  The veteran 
was afforded a vocational rehabilitation evaluation in 
February 1999 and an assessment by a VA counseling 
psychologist in May 1999, as required by 38 C.F.R. § 21.50 
(2000).  The Board finds that no reasonable possibility 
exists that any other assistance would aid in substantiating 
the claim and the RO met its duty to assist the veteran.  
VCAA, [to be codified at 38 U.S.C.A. § 5103A].

Given that the veteran was provided the necessary information 
on which to substantiate his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard, supra.   

Discussion

Review of the record reveals that service connection is in 
effect for PTSD which is rated as 30 percent disabling; 
facial scars on the left with involuntary twitching which is 
30 percent disabling; status post corneal laceration and 
detached retina of the left eye with best corrected visual 
acuity of 20/20 and 20/60 which is 10 percent disabling; 
degenerative arthritis of the back which is 10 percent 
disabling; tendinitis of the right Achilles tendon which is 
10 percent disabling, and residuals of a fracture of the left 
wrist which is zero percent disabling.  The veteran has a 
combined 60 percent evaluation at the present time.  
Therefore, the veteran meets the service-connected disability 
requirements of 38 U.S.C.A. § 3102 (1)(A) and (B) and 
38 C.F.R. § 21.40 (a).    

As the veteran meets the disability evaluation requirements 
for entitlement to Chapter 31 benefits, the only issue in 
this case is whether the veteran has an "employment 
handicap."  

There is probative evidence of record which shows that the 
veteran has a restriction on his employability caused by his 
service-connected disabilities, and therefore, he has an 
impairment as defined under 38 C.F.R. § 21.51(c)(1).  The 
record shows that the veteran's impairment is caused 
primarily by his service-connected PTSD.  The May 1999 
vocational rehabilitation assessment indicates that the VA 
counseling psychologist determined that the veteran had an 
impairment in employment and that the veteran's service-
connected disabilities materially contributed to this 
impairment of employability.  Service connection was and is 
in effect for PTSD which was 30 percent disabling, facial 
scars which were 30 percent disabling, status post corneal 
laceration of the left eye with best corrected vision of 
20/20 and 20/60 which was 10 percent disabling, degenerative 
arthritis of the back which was 10 percent disabling, 
tendinitis of the right Achilles tendon which was 10 percent 
disabling, and residuals of a fracture of the left wrist 
which was zero percent disabling.   

The counseling psychologist determined that the veteran's 
limitations due to the PTSD were in the area of personal 
relations and interaction.  It was noted that the veteran 
stated that he basically could not be around people except 
for a few friends and relatives.  The counseling psychologist 
indicated that the veteran became confrontative and angry in 
situations where he had to deal with people on a basis beyond 
the exchange of very basic communication and business 
transactions.  

The Board notes that the medical evidence of record supports 
the counseling psychologist's conclusion that the veteran has 
employment limitations due to the PTSD.  For instance, the 
September 1997 VA psychiatric examination report indicates 
that the veteran's GAF score for PTSD symptomatology was 55.  
The examiner determined that the veteran had moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  The October 1997 VA psychological examination 
report indicates that the veteran's GAF score due to PTSD was 
50 to 60.  The Board notes that the Court has held that GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  
GAF scores ranging 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Thus, the VA 
examination reports show that the veteran has moderate 
occupational impairment due to the PTSD.  The Board points 
out that at the hearing before the RO, the veteran stated 
that he was receiving treatment for his PTSD and was on 
medication.  

The counseling psychologist indicated that the limitations 
due to the veteran's back disability included limitations in 
terms of lifting, stooping, bending, standing for long 
periods or walking for long periods due to the pain caused by 
his degenerative arthritis of the spine.  Under these 
circumstances, the counseling psychologist concluded the 
veteran had limitations caused by his service-connected 
disability that created an impairment to the veteran's 
employment.  

However, the evidence of record establishes that the veteran 
does not have an employment handicap as defined by 38 C.F.R. 
§ 21.51(b).  The probative evidence of record establishes 
that the veteran has overcome the effects of the impairment 
of employability through employment in an occupation 
consistent with his pattern of abilities, aptitudes and 
interests, and is successfully maintaining such employment.  

There is evidence which shows that the veteran's employment 
as a manager of a catfish farm is consistent with his pattern 
of abilities, aptitudes and interests.  The evidence of 
record shows that employment as manager of a catfish farm is 
consistent with the veteran's educational history, since the 
veteran has a Bachelors of Science degree in Management.  

There is probative evidence which shows that the occupation 
of manager of a catfish farm is consistent with the veteran's 
interests.  The May 1999 vocational counseling report 
indicates that the veteran stated that the catfish farm was 
all he was interested in doing and that he did not want to 
even discuss any other vocational possibilities.  The 
counseling psychologist indicated that the veteran only 
wanted to consider further training to enhance his skills in 
the catfish farm business.  The February 1999 vocational 
rehabilitation evaluation report indicates that the veteran 
stated that he wanted to continue raising catfish.  

Regarding the veteran's aptitudes and skills, the vocational 
rehabilitation evaluator indicated that the veteran appeared 
to be a hard worker and may be successful since he owned land 
with lakes.  The evaluator indicated that the veteran did 
well in reasoning and math which would be helpful in 
business.  The evaluator indicated that catfish farming would 
probably be a good occupation for the veteran since it 
allowed him to be outside and not around many people.

The Board finds that the evidence including statements by the 
veteran is sufficient to establish that managing a catfish 
farm was consistent with the veteran's abilities, aptitudes 
and interests.  Evidence of the consistency of interests with 
training and employment may be based on the veteran's 
statements to a VA counseling psychologist during initial 
evaluation or subsequent reevaluation, the veteran's history 
of participation in specific activities; or information 
developed by the VA through use of interest inventories.  
38 C.F.R. § 21.51 (c)(4).  

There is probative evidence of record that the veteran is 
successfully maintaining employment as manager of a catfish 
farm.  Review of the record reveals that since 1994, the 
veteran has owned and operated the catfish farm.  The veteran 
reported that he had 28 catfish ponds covering 280 acres of 
land, and he was in the process of expanding to 32 ponds in 
the near future.  His operation grossed approximately 2.3 
million dollars of catfish sales yearly.  The veteran had 
been in this farming operation since 1994.  He reported that 
he owned eight tractors with aerators, approximately 
$750,000.00 of annual feed expense , $70,000.00 of annual 
electrical expense, and $100,000.00 of annual labor expense.  

The veteran asserts that he is not successfully employed 
because the catfish farm is not profitable.  The Board points 
out that the pertinent regulations require successful 
maintenance of employment, not employment in a profitable 
business.  See 38 C.F.R. § 21.51(f)(2).  The evidence shows 
that the veteran has been working full-time as a manager and 
operator of the catfish farm since 1994.  The Board finds 
that this evidence establishes that the veteran is 
successfully maintaining employment.  Whether or not the 
business the veteran owns and operates is profitable is not 
determinative of whether the veteran has an employment 
handicap or whether the veteran is able to maintain 
employment, and there is no evidence to show that the lack of 
profits in his business is a result of his disabilities.   

The veteran requested Chapter 31 vocational rehabilitation 
benefits because he was computer illiterate and he wanted to 
take computer classes so that he would be able to operate the 
computers installed at the catfish farm.  The report 
indicates that the veteran requested assistance in obtaining 
additional training from a particular professor retired from 
M. State and presently running a consulting company.  The 
veteran believed this professor could instruct him in some of 
the new technologies of raising catfish.  He wanted VC&R to 
assist him in this effort under chapter 31 provisions.  

While the Board is sympathetic to the veteran's desire to 
further his education, vocational rehabilitation services is 
not the proper means to do this in the absence of a 
continuing employment handicap.  The evidence before the 
Board suggests that the veteran is capable of performing his 
current occupation, and that the work in which he is engaged 
is consistent with his employment and educational experience.  
The veteran's desire to pursue additional training cannot, 
standing alone, constitute an impairment or give rise to an 
employment handicap.  In light of the foregoing, the Board 
concludes that the veteran's disabilities do not prevent him 
from obtaining or retaining employment consistent with his 
abilities, aptitudes, and interests.  As such, an employment 
handicap has not been demonstrated as contemplated under 38 
U.S.C.A. § 3102 and 38 C.F.R. § 21.51.  Thus, entitlement to 
a program of vocational rehabilitation services is not 
warranted, and the veteran's claim must be denied. 

Lastly, the Board notes that consideration of whether the 
veteran has a "serious" employment handicap is not in order, 
since the evidence of record does not establish that the 
veteran has an employment handicap.  See 38 C.F.R. 
§ 21.52((a)(b) (2000).  



ORDER

The claim of entitlement to vocational rehabilitation 
training under Chapter 31, Title 38 of the United States Code 
is denied. 



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

